Case: 19-60913     Document: 00515808746         Page: 1     Date Filed: 04/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 19-60913                         April 5, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Gina Rossy Triminio-Herrera,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 373 941


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Gina Rossy Triminio-Herrera, a native and citizen of Honduras,
   petitions for review of the Board of Immigration Appeals’ (BIA) dismissal of
   her appeal from the Immigration Judge’s (IJ) denial of her applications for
   asylum, withholding of removal, and protection under the Convention


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60913      Document: 00515808746          Page: 2   Date Filed: 04/05/2021




                                    No. 19-60913


   Against Torture (CAT). She argues that the BIA erred in finding that she
   was not a member of a particular social group, that she could safely return to
   Honduras, and that she would not likely be tortured if she returns to
   Honduras.
          This court reviews only the BIA’s decision, “unless the IJ’s decision
   has some impact on the BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536
   (5th Cir. 2009). Whether an alien has demonstrated eligibility for asylum,
   withholding of removal, or CAT relief is a factual determination that this
   court reviews for substantial evidence. Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006); 8 U.S.C. § 1252(b)(4)(B). “Under the substantial evidence
   standard, reversal is improper unless we decide not only that the evidence
   supports a contrary conclusion, but also that the evidence compels it.” Chen,
   470 F.3d at 1134 (internal quotation marks and citations omitted);
   § 1252(b)(4)(B).
          In connection with her application for asylum, Triminio-Herrera does
   not address the BIA’s finding that, even if she was a member of a cognizable
   particular social group, she failed to show she suffered from past persecution.
   See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006); 8 C.F.R.
   § 1208.13(b)(1). She also fails to address the BIA’s reasons for finding that,
   even if she was a member of a cognizable particular social group, she did not
   have a well-founded fear of future persecution. See Zhao v. Gonzales, 404
   F.3d 295, 307 (5th Cir. 2005); see also § 1208.13(b)(2)(ii). Thus, she has
   abandoned any challenge to those determinations. See Soadjede v. Ashcroft,
   324 F.3d 830, 833 (5th Cir. 2003); see also Beasley v. McCotter, 798 F.2d 116,
   118 (5th Cir. 1986). Because Triminio-Herrera fails to address those issues,
   which are dispositive of her asylum claim, we do not need to address the
   asylum arguments she raises in her petition for review.           See INS v.
   Bagamasbad, 429 U.S. 24, 25-26 (1976). Further, in failing to address those
   findings, she does not show that the BIA’s dismissal of her asylum claim is



                                         2
Case: 19-60913      Document: 00515808746          Page: 3   Date Filed: 04/05/2021




                                    No. 19-60913


   unsupported by substantial evidence or that the evidence compels a contrary
   result. See Chen, 470 F.3d at 1134.
          Because Triminio-Herrera fails to establish her eligibility for asylum,
   she “is necessarily also unable to establish an entitlement to withholding of
   removal.” Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012) (internal
   quotation marks and citation omitted). Finally, in connection with her CAT
   claim, Triminio-Herrera does not address the BIA’s finding that she failed to
   establish that a public official would acquiesce to her torture if she returns.
   See 8 C.F.R. § 1208.18(a)(1), (7). Accordingly, any challenge to that finding
   has been abandoned, and she has failed to carry her burden of showing
   entitlement to relief under the CAT.        See Soadjede, 324 F.3d at 833;
   § 1208.18(a)(1), (7). The petition for review is DENIED.




                                         3